DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 April 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (EP 2889004, of which US 2015/0150535 is relied upon for citation purposes as a US equivalent) as cited by Applicant. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding claim 10, Fan teaches a method for producing an image from shear wave data acquired from a subject using an ultrasound system (“the preferred embodiments described below include methods, instructions and systems for elasticity ultrasound imaging” [0005], whereby “elasticity ultrasound imaging” encompasses shear wave data acquired…using an ultrasound system), the steps of the method comprising:
(a) providing an estimate of tissue motion in the subject to a computer system (“Motion in three-dimensions due to sources other than the stress or compression for elasticity imaging is found from anatomical information” [0005]; “The processor 18 is configured to track the motion of the anatomy, such as a tissue boundary, different organ than being examined for elasticity, vessel, diaphragm, bone, tissue directly attached to bone, or fluid filled chamber. The change in position of the anatomy is used to represent undesired sources of change in elastography” [0076]; The processor 18 is a component of system 10, which, “[i]n alternative embodiments…is a personal computer, workstation, PACS station, or other arrangement” [0064]).
However, Fan does not explicitly teach (b) selecting a sampling frequency and a center frequency based on the estimate of the tissue motion in the subject, such that aliased shear wave signals are positioned in a frequency domain so as not to overlap with frequency bins corresponding to the tissue in the subject or (c) acquiring shear wave data using an ultrasound system that is operated to acquire the shear wave data from a subject using the selected sampling frequency and center frequency while harmonic shear waves are induced in the subject. Nonetheless, Fan provides a method for identifying anatomical motion independent from induced stress, for which a movement frequency is obtained. Further, “[i]n act 30, echo data is acquired sequentially for a volume of tissue subjected to different amounts of stress at different times” [0017]. Acquiring data over a given acquisition time necessarily provides a sampling frequency, and the “tissue subjected to different amounts of stress at different times” suggests an application frequency corresponding to a shear wave center frequency. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have adjusted the acquisition parameters (e.g., sample rate and induced stress rate corresponding to the sampling frequency and center frequency, respectively) based on the undesired intrinsic tissue motion, since the method of Fan identifies this motion and which may be different for varying tissues and target regions, to avoid overlapping the intrinsic tissue motion frequency with the sampling or induced stress frequency.   
Fan further teaches (d) generating filtered shear wave data by filtering the shear wave data to remove data corresponding to the tissue motion (“Any now known or later developed approach for detecting anatomy from ultrasound data may be used...Filtering may be used, such as directional filtering applied to low pass filtered information to find a linear diaphragm” [0033]; “In act 42, the motion correction is a subtraction of motion from motion estimated for the elasticity imaging. For example, the displacement of a voxel over time is calculated (see FIG. 2). The motion of a given voxel for elasticity estimation is determined as a total motion. This displacement over time is represented by a sequence of three-dimensional vectors. Similarly, a sequence of three-dimensional vectors representing the motion of the anatomy over time or motion derived from the anatomy motion (e.g., for non-anatomy voxels) is provided for the voxel. By subtracting the anatomy-based motion from the calculated displacements for elasticity imaging, the undesired motion information is removed from the displacements… Operations other than subtraction may be used to remove the undesired motion from the motion estimated for elasticity imaging. The elasticity is then estimated from the corrected displacements” [0059]).
Fan further teaches (e) producing an image of the subject from the filtered shear wave data, wherein errors attributable to the background motion are reduced in the image (“In act 44, an elasticity image is generated. After accounting for the undesired motion, as reflected by the displacement of the anatomy, elasticity values for different voxels are estimated in act 36. These elasticities are mapped to image values for displaying an elasticity image... For example, a shear wave, longitudinal wave, strain, or other image is generated” [0060]).
With regard to claim 13, Fan further teaches the method as recited in claim 10, wherein the estimate of the tissue motion is provided to the computer system by measuring the tissue motion in the subject with the ultrasound system without inducing harmonic shear waves in the subject: “The undesired motion is indicated by the displacement or motion of the anatomy. The motion field, motion value, transform, or other indicator of motion of the anatomic landmark is used in the estimation of the values for elasticity to reduce motion artifacts or other distortion caused by undesired motion (i.e., motion other than caused by the stress for elasticity imaging)” ([0054]).

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to parent claim 10, and further in view of Zheng et al (US 2005/0165306).
With regard to claims 11 and 12, Fan teaches the method as recited in claim 10, but does not explicitly teach wherein the filtered shear wave data are generated by applying a highpass (claim 11)/bandpass (claim 12) filter to the shear wave data. While Fan does disclose that “[f]iltering may be used, such as directional filtering applied to low pass filtered information to find a linear diaphragm” ([0033]), Zheng is relied on instead, as it teaches an analogous system to the instant application for measuring mechanical properties of a tissue acted on by harmonic motion via ultrasonic imaging.
	Specifically, Zheng teaches “a bandpass filter (BPF) centered at the vibration frequency” ([0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bandpass filter of Zheng into Fan as the type of filtering used “for detecting anatomy from ultrasound data” (Fan, [0033]), since BPF “centered at the vibration frequency can improve y(ts) by reducing noise and distortions” (Zheng, [0022]). Further, it would have been obvious to try incorporating a highpass filter into Fan as conveyed by the BPF of Zheng, since highpass filters are one of a finite number of well-known types of filtering process in the field.   

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to parent claim 10, and further in view of Freiburger et al (US 2013/0123630).
Regarding claim 14, Fan teaches the method as recited in claim 10, but does not disclose wherein selecting the sampling frequency and the center frequency includes selecting the sampling frequency and center frequency that minimize a cost function to evenly distribute phase of the shear wave signal across a full shear wave cycle. However, it is noted that minimization of cost functions for two variables is a well-known process in the field of optimization. Freiburger is also relied on as it teaches an analogous induced wave ultrasound imaging method to the instant application. Specifically, Freiburger provides a method for optimizing parameters such as “transmit frequency, line spacing, F-number, pulse repetition frequency, line sampling count, acoustic energy amplitude, pulse length of the acoustic energy, or combinations thereof adapt as a function of the displacement” ([0004]), whereby “transmit frequency” corresponds to the center frequency and “pulse repetition frequency” corresponds to the sampling frequency. Thus, it would have been obvious to one of ordinary skill in the art to optimize the transmit frequency and pulse repetition frequency of the system of Fan in order to improve “the elasticity or other tissue characteristic imaging without specifically classifying the tissue being imaged” ([0010]).
Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to ensure the sampling rate obtains samples along the shear wave that are representative of the full phase of the shear wave cycle. Since the shear wave is induced at a constant frequency, obtaining samples at each phase of the shear wave cycle would provide representative information across the entirety of the shear wave cycle. 
With regard to claim 15, the modification of Fan teaches the method as recited in claim 14, wherein the phase of the shear wave signal is adjusted using a fine-adjustment. Applicant’s specification provides a definition for “fine-adjustment” as “various methods, such as a Fourier transform-based or a Hilbert transform-based phase shifts” ([0046], paragraphs numbered as in Applicant’s pre-grant publication US 2020/0275913). These methods are well known processing methods in the field of signal processing, and thus would have been obvious to try by one of ordinary skill in the art before the effective filing date of the instant application for optimizing the system 10 parameters of Fan.  
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793